Citation Nr: 0517183	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-25 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation higher than 50 percent for post 
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to 
November 1968 and again from April 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, and awarded a 30 percent rating, effective 
May 2002.  In an August 2003 Decision Review Officer 
decision, the veteran's rating was increased from 30 percent 
to 50 percent, effective May 2002.  In June 2004, the case 
was remanded by the Board for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as sleep disturbance, panic attacks, 
depression, anxiety, flattened affect and fair judgment. 

3.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; he does not exhibit such symptoms as  
suicidal or homicidal ideation, obsessional rituals that 
interfere with routine activities, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, or inability to 
establish and maintain effective relationships.   


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the veteran appealed the 
initial assignment of the disability evaluation for PTSD, 
raising the issue of a higher rating in a notice of 
disagreement.  As discussed below, the RO had sent a section 
5103(a) notice letter in May 2002 concerning the issue of 
service connection for PTSD.  Nonetheless, an additional 
section 5103(a) was sent to the appellant in June 2004.

To the extent that the section 5103(a) notice might be 
required in this instance, the Board notes that the rating 
decision on appeal, together with the statement of the case 
and supplementals thereto, adequately informed the veteran of 
the types of evidence needed to substantiate his claim.  
Furthermore, the RO sent letters to the veteran in May 2002 
and January 2003, concerning the claim for service 
connection, and in June 2004, concerning his appeal for a 
higher initial rating, which informed the veteran what 
evidence was needed to support his claim and what evidence 
and information VA would be obtaining, and essentially asked 
him to send VA any information he had to support the claim.  
The letters also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  VA informed 
the veteran what he needed to show for the criteria for an 
increased rating.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  In this case, the issue of a higher initial 
rating was raised in a notice of disagreement; hence, the 
section 5103(a) notice could not have been sent to the 
veteran before the March 2003 rating decision that is the 
subject of this appeal.  Nevertheless, as indicated above, 
there has been content-complying notice and proper subsequent 
VA process.  In addition, the veteran was provided an 
opportunity to testify at a hearing, which he declined.  
Therefore, any error as to the timing of the section 5103(a) 
notice was harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports - the most recent from 
January 2005 -- are in the file.  He has not identified any 
additional evidence pertinent to his claim not already of 
record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain.  


The Board finds that VA has satisfied its duties to inform 
and assist the appellant in connection with this appeal.  

II.  Evaluation of PTSD

Service connection was established for PTSD by rating 
decision of March 2003.  A 30 percent evaluation was 
assigned, effective from May 2002.  In an August 2003 
Decision Review Officer decision, the veteran's rating was 
increased from 30 percent to 50 percent, effective May 2002.  
This evaluation has been in effect to this date.  This is an 
initial rating from the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of reports 
of VA psychiatric examinations of February 2003 and 
January 2005, and reports by a private psychological 
assistant of January 2003 and March 2004 -- it is the Board's 
conclusion that the veteran's symptoms remain most consistent 
with the schedular criteria for a 50 percent rating 
throughout the appeal period.  The evidence does not support 
a higher initial rating for PTSD.

In this regard, the evidence shows the presence of sleep 
disturbance, anxiety spells, and anger episodes.  The veteran 
is shown to suffer from depressed moods and anxiety.  He has 
no problems with alcohol abuse and does not suffer from 
suicidal ideation.  He does exhibit some marital stress, and 
has been separated from his second wife during the period of 
evaluation.  He is medicated for his sleeping problems, and 
has problems in crowd situations.  His affect has been 
described as sad and flat, and his mood is depressed.  
Although he does not feel comfortable in crowds, he does 
lunch weekly with a friend, and has gone out to dinner 
periodically with his wife.  He is concerned regarding his 
persistent loss of memory and diminished judgment.  He has 
some insight, his concentration remains good, and his hygiene 
and grooming are appropriate.  He has indicated to his 
private therapist in California that he is motivated to 
attend group and individual therapy while in California and 
the most recent VA examiner has also recommended medication 
and group therapy.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect, panic attacks, impaired 
memory, impaired judgment and thinking, and disturbed mood, 
as to establish no more than a 50 percent schedular 
evaluation, for the entire appeal period.  The evidence does 
not show deficiencies in most areas due to symptoms such as, 
illogical speech, obsessional rituals, near constant panic or 
depression, impaired impulse control, or suicidal ideation.  
As such, the Board does not consider the disability picture 
presented to warrant a rating higher than 50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's private counselor indicated a GAF 
of 39 on two occasions.  This GAF is not reflective of the 
symptomatology reported in the medical evidence - including 
the reports by this counselor -- and is more reflective of 
someone who has impairment in reality testing, with symptoms 
more severe in degree.  His GAF during his February 2003 VA 
examination was reported at 52.  His most recent VA examiner 
in January 2005 reported a GAF of 56.  These GAF scores are 
reflected of more moderate symptomatology, in line with the 
symptoms described in all the reports, and supporting no more 
than a 50 percent rating.  The percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased initial rating for 
PTSD in excess of 50 percent is not in order.




ORDER

Entitlement to an increased initial rating for PTSD, in 
excess of 50 percent, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


